Citation Nr: 1101755	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for azoospermia claimed as 
due to non-ionizing radiation exposure.

2.  Entitlement to service connection for left eye loss of vision 
and right eye cataract claimed as due to non-ionizing radiation 
exposure.

3.  Entitlement to service connection for osteoporosis (also 
claimed as bone density loss) claimed as due to non-ionizing 
radiation exposure.

4.  Entitlement to service connection for residuals of bilateral 
total hip replacement claimed as due to non-ionizing radiation 
exposure.

5.  Entitlement to service connection for hypothyroidism claimed 
as due to non-ionizing radiation exposure.

6.  Entitlement to service connection for depression claimed as 
due to non-ionizing radiation exposure or service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and September 2006 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The issues before the Board 
today were remanded in December 2007 for further evidentiary and 
procedural development.  As discussed below, the Board finds that 
there was substantial compliance with its remand and it may 
therefore proceed with a determination at this time.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) in 
January 2007 and the undersigned Veterans Law Judge in October 
2007; transcripts of these hearings are associated with the 
claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate 
that the Veteran has been diagnosed with azoospermia at any time 
during this appeal.  

2.  The competent and probative evidence fails to demonstrate 
that left eye loss of vision and right eye cataract manifested 
during service or are otherwise related to service, to include as 
due to nonionizing radiation exposure.  

3.  The competent and probative evidence fails to demonstrate 
that osteoporosis manifested during service or is otherwise 
related to service, to include as due to nonionizing radiation 
exposure.  

4.  The competent and probative evidence fails to demonstrate 
that aseptic necrosis of the hips, which resulted in bilateral 
total hip replacement, manifested during service or is otherwise 
related to service, to include as due to nonionizing radiation 
exposure.  

5.  The competent and probative evidence fails to demonstrate 
that hypothyroidism manifested during service or is otherwise 
related to service, to include as due to nonionizing radiation 
exposure.  

6.  The competent and probative evidence fails to demonstrate 
that the Veteran has been diagnosed with a chronic disorder 
manifested by depression which either manifested during service, 
is otherwise related to service to include as due to nonionizing 
radiation exposure, or is due to service-connected disabilities.  






CONCLUSIONS OF LAW

1.  Azoospermia was not incurred in or aggravated by active duty 
service, including as a result of exposure to nonionizing 
radiation.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

2.  Left eye vision loss and right eye cataract were not incurred 
in or aggravated by active duty service, including as a result of 
exposure to nonionizing radiation.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Osteoporosis was not incurred in or aggravated by active duty 
service, including as a result of exposure to nonionizing 
radiation.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

4.  Residuals of bilateral total hip replacement were not 
incurred in or aggravated by active duty service, including as a 
result of exposure to nonionizing radiation.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  Hypothyroidism was not incurred in or aggravated by active 
duty service, including as a result of exposure to nonionizing 
radiation.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

6.  Depression was not incurred in or aggravated by active duty 
service, including as a result of exposure to nonionizing 
radiation, nor is it proximately due to or aggravated by service-
connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that a January 2008 letter 
satisfied VA's duty to notify requirements with respect to all of 
the Veteran's claims except for depression.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this letter 
should have been sent prior to the initial adjudications of the 
Veteran's claims in July 2005 and September 2006.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board 
finds that there is no prejudice in proceeding with its 
determination because, following the issuance of the January 2008 
letter, the entire record was reviewed and the claim was 
readjudicated in an October 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of the 
claim).  

As for the Veteran's claim for depression, the January 2008 VCAA 
letter provided all required notice with the exception of the 
evidence and information necessary to establish service 
connection on a secondary basis, as claimed by the Veteran.  
Despite this defect in the content of the VCAA notice, the Board 
finds that there is no prejudice in adjudicating this claim 
because the Veteran's testimony at the January 2007 Board hearing 
that he believed his depression stemmed from having to deal with 
all of his "radiation-related" conditions demonstrates that he 
had actual knowledge of what is needed to establish service 
connection on a secondary basis.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki 
v. Sanders/Simmons, 129 S.Ct. 1696, 556 U.S. __ (2009).  Further, 
the Veteran was notified of the regulatory provisions which 
pertain to secondary service connection in the October 2009 
supplemental statement of the case, as well as an explanation as 
to why the evidence of record did not establish entitlement to 
service connection under this theory of entitlement.  Id.  
Accordingly, VA's duty to notify has either has been satisfied or 
any deficiency has caused no prejudice to the Veteran.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claims and providing adequate VA examinations, when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 
(2010).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant 
and available VA and non-VA treatment records, including records 
from Drs. Shah, Stohlman, and Bernasek, and records associated 
with his social security disability file.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding these claims.  

The Board acknowledges that records pertaining to the Veteran's 
left eye were not obtained from Dr. Gills, as requested.  
However, following a request for such records, the VA was 
notified in July 2009 that the records were destroyed as they 
were more than ten years old.  Under 38 C.F.R. § 3.159(e), if VA 
makes efforts to obtain records identified by a claimant and 
determines that the records do not exist VA must provide the 
claimant with oral or written notice of that fact which 
identifies the records not obtained, an explanation of VA's 
efforts to obtain the records, a description of any further 
action VA will take regarding the claim, including notice that VA 
will decide the claim based on the evidence of record unless the 
claimant submits the records, and notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. § 
3.159(e).

There is no evidence in the claims file that shows compliance 
with § 3.159(e) other than the fact that the October 2009 
supplemental statement of the case notified the Veteran of the 
negative response.  In that sense it can be said that there is an 
error in notice in this case.  That there is an error in notice 
is not, however, necessarily a reason to delay adjudication of 
the appeal and consume additional resources to correct the error.  
Rather, the question is whether the claimant has been prejudiced 
by the error.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of VCAA 
notice and providing that the claimant has the burden of showing 
prejudice from a notice error).  In this case the Veteran cannot 
have been prejudiced by the failure to provide him with notice 
under 38 U.S.C.A. § 3.159(e).  When asked at the January 2007 DRO 
hearing whether he had retrieved any records from Dr. Gills and, 
if so, had submitted them to the VA, the Veteran replied that he 
had submitted a release form for Dr. Gills to the VA instead.  
See DRO Hearing Transcript at 3.  Thus, it appears that no one is 
in possession of these records, and providing the Veteran with 38 
C.F.R. § 3.159(e) notice could not change the outcome of this 
case.  It follows that the absence of such notice therefore 
cannot prejudice the Veteran.  Hence, the Board finds that the 
lack of this notice does not require VA to delay adjudication of 
the appeal.

In addition to the above development, the Veteran was afforded 
appropriate VA examinations during the pendency of this appeal 
for the purpose of obtaining medical evidence regarding the 
nature and etiology of each of his claimed disorders.  A review 
of the March 2009 VA examination which addressed hypothyroidism, 
osteoporosis, azoospermia, and a bilateral hip disorder and the 
March 2009/July 2009 VA eye examination which addressed left eye 
vision loss and right eye cataract reveals examinations that are 
adequate for rating purposes.  See Barr v. Nicholson; 21 Vet. 
App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  In this regard, these VA examination reports reflect 
that the conclusions provided in the reports are based upon both 
a physical examination of the Veteran and a review of the 
relevant information contained in the claims file.  Furthermore, 
both examiners cite to both clinical evidence and general medical 
principles in providing their opinions as to the likelihood that 
any of the Veteran's claimed disorders are related to nonionizing 
radiation exposure experienced during service.  

The Veteran was also scheduled to undergo a VA psychiatric 
examination in October 2009, but the claims file indicates that 
he failed to report for this examination.  Further, he was 
expressly notified in a February 2009 letter that failure to 
report for this examination without good cause could lead to his 
claim being denied.  Absent any explanation for why he did not 
show for the examination, the Board concludes that no further 
development is warranted and it will proceed with a determination 
on the evidence presently of record.  See 38 C.F.R. § 3.655(b) 
(2010); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(stating that the duty to assist is not a one-way street).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded 
this appeal in December 2007.  This remand was for the purpose of 
obtaining evidence and/or information from the Veteran regarding 
treatment received from Drs. Shah and Gills, obtaining records 
associated with treatment at Bay Pines VA Medical Center (VAMC) 
from January 2001 through the present, and obtaining VA 
examinations and opinions as to the nature and etiology of his 
claimed disorders.  As discussed immediately above, records were 
obtained from Dr. Shah and the Bay Pines VAMC in accordance with 
the remand directives.  The Agency of Original Jurisdiction (AOJ) 
attempted, but failed, to obtain records from Dr. Gills.  And 
although the AOJ did not notify the Veteran of this failure in 
accordance with 38 C.F.R. § 3.159(e), proceeding with a decision 
at this time is not prejudicial to the Veteran in light of the 
obvious futility of any further action.  Finally, the Veteran was 
afforded adequate VA examinations with respect to all of his 
claimed disorders except depression.  Given, however, that the 
Veteran was scheduled for a VA psychiatric examination, notified 
of the consequences of not attending this examination, and failed 
to report, the Board finds that there was substantial compliance 
its remand directives.  Thus, it may continue with a 
determination at this time.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

The Veteran asserts that he is entitled to service-connected 
compensation benefits for hypothyroidism, osteoporosis, 
azoospermia, residuals of a bilateral total hip replacement, left 
eye vision loss and right eye cataract, and depression, as it is 
his belief that such disorders are the result of near-constant to 
constant exposure to non-ionizing radiation during service.  He 
testified at the October 2007 Board hearing that he was a radar 
repairman his entire length of military service, and that 
completing his duties involved exposure to non-ionizing radiation 
from various radars, including the ANF PS36 surveillance radar.  
The Veteran also clarified at his Board hearing that his claim of 
entitlement to service connection for depression should include 
consideration of this disorder as secondary to all of the 
disorders he has claimed as directly related to service and 
exposure to non-ionizing radiation.

Initially, the Board observes that, in certain circumstances, VA 
law and regulations provide for statutory presumptions and 
procedural advantages when service connection is claimed for a 
disorder due to ionizing radiation.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.309(d); 3.311 (2010).  These 
special presumptions and development procedures are not 
applicable in the instant appeal, however, because the Veteran 
does not contend that he was exposed to ionizing radiation during 
service.  Rather, as noted above, he asserts that his disorders 
are due to nonionizing radiation exposure.  Thus, general 
principles of service connection apply which provide that service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, 
this requires (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

As for the second element of service connection, the Veteran has 
asserted in the instant appeal that the "injury" he suffered 
during service was exposure to nonionizing radiation.  The Board 
finds that these lay assertions are supported by the evidence of 
record.  In this regard, the Veteran submitted a copy of a 
regulation promulgated by the Food and Drug Administration (FDA) 
which reflects that radar devices and signal generators may emit 
microwave and radio and low frequency electromagnetic radiation, 
both identified as forms of nonionizing radiation.  21 C.F.R. 
§ 1000.15 (2010).  Service personnel records indicate that the 
Veteran's entire period of active duty service was spent either 
training for or performing the duties of a radar repairman.  
Continued exposure to radar and signal generator equipment, and 
thus nonionizing radiation, would therefore be consistent with 
his circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 
2002).  Having established an in-service "injury," the relevant 
issue(s) in each of the claims contained in this appeal is 
whether there is evidence of a current chronic disability and, if 
so, whether the chronic disability is causally related to the 
Veteran's military service, to include exposure to nonionizing 
radiation.  38 C.F.R. § 3.303.  

Azoospermia

With regard to the Veteran's claim for service-connected 
compensation benefits for azoospermia, the Board finds that 
service connection is not warranted because the competent 
evidence fails to establish the existence of a current 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Contemporaneous treatment records are silent for any mention of 
azoospermia (low or absent semen count), and to the extent that 
the Veteran's claim for compensation benefits for azoospermia can 
be interpreted as lay evidence of a current diagnosis, the Board 
finds his statement cannot be accepted as competent evidence 
establishing a current disability.  Azoospermia is not a 
condition that is readily identifiable by a lay person as a 
diagnosis would likely require microscopic evaluation of an 
individual's semen.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
188 (30th ed. 2003).

The Board acknowledges that the March 2009 VA examination report 
and April 2006 statement from the Veteran's private primary care 
physician, Dr. Shah, appear to indicate that he has a current 
diagnosis of azoospermia.  However, neither physician cited any 
lay or clinical evidence upon which the diagnosis was based.  In 
fact, the Veteran has repeatedly stated throughout this appeal 
that he was successfully treated for azoospermia (low sperm 
count) in 1965, conceived a child with his wife shortly 
thereafter, and has not received any treatment for azoospermia 
for the last forty-plus years.  Thus, the medical statements made 
regarding a current diagnosis of azoospermia appear to be nothing 
more than a bare medical conclusion without a factual predicate 
in the record and are not sufficient to establish a current 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); Miller v. West, 11 Vet. App. 345, 348 (1998).  

Therefore, absent any indication that the Veteran has had 
azoospermia at any time during this appeal, service connection 
cannot be granted because he has failed to meet the first element 
of service connection.  See Shedden, 381 F.3d at 1167; see also 
Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the 
benefit of the doubt doctrine was considered.  However, as a 
preponderance of the evidence is against this claim this doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Eye Vision Loss and Right Eye Cataract

The Veteran describes that he began experiencing inflammation of 
his left eye approximately one and one-half years following his 
discharge from service.  He sought treatment for the 
inflammation, was given injections, and the eye returned to 
normal approximately six months later.  Medical and lay evidence 
indicates that the inflammation, diagnosed as uveitis, recurred 
in 1971 and that he was treated with a course of steroid 
injections in the left eye.  A February 1976 ophthalmology note 
reflects that the Veteran was noted to have complete vision loss 
in his left eye; there was also evidence of a posterior 
subcapsular cataract in the right eye.  Subsequent medical 
records show that his right eye cataract continued to worsen and 
he eventually underwent surgery on this eye in December 2008.  

In support of his left eye claim, the Veteran submitted an April 
2006 statement from his primary care physician, Dr. Shah, which 
states that he has "multiple medical problems due to radiation 
exposure such as . . . blindness is [sic] the left eye" 
[emphasis added].  Unfortunately, for the reasons discussed 
immediately hereafter, the Board concludes that this medical 
opinion is insufficient upon which to award service connection.  
Moreover, it finds that a preponderance of the evidence is 
against the Veteran's claim for both left eye vision loss and 
right eye cataract.  

The credibility and competency of the April 2006 statement by Dr. 
Shah are not questioned by the Board.  However, in evaluating the 
weight to be assigned to this evidence, the Board finds this 
statement lacks probative value.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  First, the 
VA was able to obtain the contemporaneous treatment records of 
Dr. Shah and despite statements by the Veteran that Dr. Shah 
treated his eyes, there is nothing in these records which makes 
mention of any evaluation and/or treatment for current eye 
problems.  Also relevant to the Board is the fact that the Dr. 
Shah does not specify the type of radiation exposure experienced 
by the Veteran.  Absent any indication from Dr. Shah that it was 
nonionizing (rather than ionizing) radiation, the Board is not 
satisfied that the opinion reflects an accurate accounting of the 
facts relevant to the current appeal.  Finally, the April 2006 
statement does not contain any rationale for the opinion 
provided.  Thus, it appears to be nothing more than a bare 
medical conclusion without a factual predicate in the record and 
should be afforded no probative value in this determination.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

As for the remaining evidence of record, a VA optometrist opined, 
following a review of the claims file, that the Veteran's left 
eye blindness is most likely the result of corticosteroid 
injections used to treat his bout of uveitis/iritis in 1971.  The 
VA optometrist also indicated that it is less likely that his 
right eye cataract is due to exposure to nonionizing radiation 
during service and may be related to the chronic corticosteroid 
use for uveitis.  This latter opinion was based, in part, upon 
scientific literature which indicates that cataracts are a 
potential side effect for chronic corticosteroid use.  Although 
not expressly mentioned in the July 2009 VA examination addendum, 
both opinions are supported by statements of records from the 
Veteran's treating ophthalmologist, Dr. Stohlman, which the 
examiner would have reviewed.  Specifically, these statements 
indicate that the Veteran developed Cushing's syndrome as a 
result of the "massive doses of steroids" which included 
cataracts.  And according to Dorland's Illustrated Medical 
Dictionary, symptoms of Cushing's syndrome include muscular 
wasting and weakness, both of which were diagnosed by the July 
1987 private ophthalmologist.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1814 (30th ed. 2003); id. at 1432 (defining phthisis 
as a wasting away of the body or a part of the body).  The Board 
finds the opinions of the VA optometrist to be probative inasmuch 
as they reflects application of medical principles to an accurate 
and complete medical history.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  

The Board observes that despite the overwhelming evidence 
supporting findings that left eye vision loss and right eye 
cataract are the result of corticosteroid use for uveitis 
incurred in 1971, service connection may still be warranted if it 
is shown that uveitis manifested during service or is otherwise 
related to service, to include exposure to nonionizing radiation.  
Unfortunately, the remaining evidence does not support such 
findings.  The Board acknowledges that the VA optometrist stated 
that the etiology of the uveitis was unknown, but he also stated 
that it was less likely to be the result of exposure to 
nonionizing radiation.  In this regard, the examiner indicated 
that the uveitis (or inflammation) was not related to an ocular 
neoplasm (which presumably may be a possible consequence of 
prolonged exposure to nonionizing radiation) given that there was 
neither evidence of any excision of the left eye or residuals of 
irradiation in the right eye.  

Also relevant to the Board's determination is the fact that 
service treatment records do not contain any mention of eye 
problems during service, including inflammation, and the 
Veteran's left and right eye visual acuity at the December 1961 
separation examination was noted to be 20/20 without correction.  
Furthermore, the Veteran himself has not asserted that he 
experienced eye problems, including any inflammation of his left 
eye, until one and one-half years after release from active duty 
service.  Finally, scientific literature submitted by the Veteran 
regarding the biological effects of nonionizing radiation 
indicate that there is no "consistent or convincing evidence of 
a causal relation between radiofrequency exposure any adverse 
health effects."  

The Board is sympathetic to the Veteran's claim that his left eye 
vision loss and right eye cataract are the result of continued 
exposure to nonionizing radiation exposure during service.  
Unfortunately, the Veteran's lay assertions regarding an 
etiological relationship between nonionizing radiation and his 
eye disorders cannot be accepted as competent evidence 
establishing a nexus to service because such determination quite 
clearly requires some level of medical and/or scientific training 
and expertise.  And, as discussed above, a preponderance of the 
evidence is against this claim.  The current scientific 
understanding, both as discussed by the VA examiner and as 
discussed in the literature submitted by the Veteran, does not 
support any causal relationship between nonionizing radiation and 
any adverse health effects.  Therefore, with consideration of the 
fact that eye problems did not develop until after service 
separation and no probative medical evidence of record links 
these problems to service, service connection is not warranted 
for left eye vision loss and right eye cataract.  In reaching the 
above conclusion, the benefit of the doubt doctrine was 
considered.  However, as a preponderance of the evidence is 
against this claim this doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Osteoporosis and Residuals of Bilateral Total Hip Replacement

The Veteran contends that he also developed orthopedic problems, 
namely, osteoporosis and a bilateral hip disorder, as a result of 
exposure to nonionizing radiation during service.  However, as 
discussed below, the competent and probative evidence of record 
does not support either of these claims.  

The Board observes that the April 2006 statement from the 
Veteran's primary care physician, Dr. Shah, which has been 
previously discussed also identifies "osteoporosis" as one of 
the Veteran's "multiple medical problems due to radiation 
exposure."  And as before, the Board finds this evidence to be 
of no probative value to the current determination given that Dr. 
Shah does not demonstrate an awareness of the type of radiation 
exposure experienced by the Veteran during service, there is no 
contemporaneous evidence of treatment for this condition by Dr. 
Shah, and the opinion is not accompanied by any type of rationale 
explaining what facts and medical principles, if any, were used 
to reach it.  See Nieves-Rodriguez, 22 Vet. App. at 304; Miller, 
11 Vet. App. at 348.  

Conversely, the Board finds the opinion provided by the March 
2009 VA medical examiner following an examination and review of 
the claims file to be probative as to the issue of whether 
osteoporosis or residuals of a bilateral hip replacement are 
related to service.  The examiner indicated that he was unable to 
identify the exact etiology of either disorder, but stated that 
steroid use such as that experienced by the Veteran is a risk 
factor for development of these disorders.  Moreover, he opined 
that any finding that there is a causal relationship between the 
Veteran's osteoporosis or residuals of avascular (aseptic) 
necrosis of the hips and nonionizing radiation exposure would 
require one to resort to mere speculation.  In support of this 
opinion, the examiner noted that he is unaware of any scientific 
literature indicating that nonionizing radiation can cause 
osteoporosis or aseptic necrosis.  

As previously discussed, the Veteran himself submitted two pieces 
of scientific literature to VA which expressly state that there 
is no convincing support for a causal connection between 
nonionizing radiation and any adverse health effects.  
Additionally, the remaining competent evidence of record tends to 
support the VA examiner's notation of a link between osteoporosis 
and aseptic necrosis to steroid treatment for a left eye 
infection in 1971.  In this regard, contemporaneous medical 
evidence reflects that the Veteran first reported developing pain 
in his hips and knees approximately six months following steroid 
treatment for a left eye infection in 1971.  Further, records 
associated with the orthopedic referral, orthopedic evaluation, 
and total right hip arthroplasty operation indicate that his hip 
pain was diagnosed as aseptic necrosis that was likely the "end 
product of [the] steroid therapy."  As for osteoporosis, the 
first evidence of a diagnosis is a July 2005 VA primary care note 
which reflects that bone densitometry was positive for this 
disease.  However, the Veteran complained of pain in multiple 
joints following steroid treatment, and a May 2005 statement from 
his treating ophthalmologist for the period from 1975 to 1995 
indicates that he was diagnosed with Cushing's syndrome during 
this period which included bone loss.  The Board notes that it 
need not repeat its discussion regarding whether the underlying 
reason for the steroid treatment, uveitis, is related to service, 
but rather refers the reader to its discussion in the section 
immediately preceding this one.  

As above, the Veteran's lay assertions regarding an etiological 
relationship cannot be accepted as competent evidence 
establishing a nexus to service.  Thus, while the Board is 
sympathetic, the probative evidence preponderates against a 
finding that there is a casual relationship between his 
nonionizing radiation exposure and osteoporosis and aseptic 
necrosis of the hips.  Moreover, the records contains multiple 
opinions that both disorders were the result of steroid use in 
1971 which are supported by the lack of contemporaneous 
complaints until six months after steroid use concluded.  
Therefore, with consideration of the fact that osteoporosis and 
aseptic necrosis of the hips did not develop until after service 
separation and no probative medical evidence of record links 
these problems to service, service connection is not warranted 
for either disorder or its residuals.  In reaching the above 
conclusion, the benefit of the doubt doctrine was considered.  
However, as a preponderance of the evidence is against these 
claims this doctrine is not for application.  See 38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypothyroidism

The Board has also considered the Veteran's claim that his 
hypothyroidism is related to military service, and more 
specifically, nonionizing radiation exposure.  After review of 
the competent and probative evidence of record it concludes that 
the evidence preponderates against this claim.  In this regard, 
the only evidence of record linking this disease to service is 
the April 2006 statement from Dr. Shah that hypothyroidism is 
"due to radiation exposure."  However, as previously discussed, 
the Board has found this statement to be of no probative value 
for a number of reasons, including the fact that Dr. Shah does 
not demonstrate an awareness of the type of radiation exposure 
experienced by the Veteran during service and her opinion is not 
accompanied by any type of rationale explaining what facts and 
medical principles, if any, were used to reach it.  See Nieves-
Rodriguez, 22 Vet. App. at 304; Miller, 11 Vet. App. at 348.  

Other than the Veteran's own lay assertions which cannot be 
accepted as competent evidence due to the complex nature of 
determining whether a thyroid disorder is related to nonionizing 
radiation exposure, the remaining evidence of record fails to 
support a claim for service connection.  First, the medical 
evidence indicates, and the Veteran agrees, that hypothyroidism 
did not develop until 2006, more than forty years following his 
separation from active duty service.  Additionally, the March 
2009 VA examination report notes that there is while there is 
nothing to support a finding that nonionizing radiation can cause 
hypothyroidism, this disease is common and can start at an older 
age without reason.  Finally, the Veteran submitted scientific 
literature which states that there is no "convincing" evidence 
of a causal relationship between nonionizing radiation and any 
adverse health effect such as hypothyroidism.  

Therefore, with consideration of the fact that hypothyroidism did 
not develop until many years after service separation and no 
probative and competent evidence of record links these problems 
to service, the claim must be denied.  In reaching the above 
conclusion, the benefit of the doubt doctrine was considered.  
However, as a preponderance of the evidence is against this claim 
this doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression

Finally, the Board turns its attention to the Veteran's claimed 
depression.  As previously noted, this disorder has been claimed 
both as directly due to service and as due to service-connected 
disabilities (as claimed herein).  With respect to the latter 
theory of entitlement, the Board observes that it is denying all 
of the Veteran's claims herein and he is not in receipt of 
service-connected compensation benefits for any other disability.  
Thus, entitlement may not be awarded on a secondary basis as a 
matter of law and a need to provide an analysis of this theory of 
entitlement has been rendered moot.  

The Board notes that there is some question in the current record 
as to whether the Veteran has been diagnosed with a chronic 
disorder manifested by depression, as required by VA law and 
regulations.  See 38 C.F.R. § 3.303; McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  While he is competent to report 
feeling depressed, a psychiatric diagnosis requires medical 
expertise and training.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  And none of the contemporaneous medical evidence of 
record contains any notation of a diagnosis of depression (or any 
acquired psychiatric disorder).  However, the Veteran's private 
primary care physician, Dr. Shah, submitted a statement in April 
2006 that the Veteran has "multiple medical problems . . . such 
as . . . depression."  Additionally, VA treatment records show 
that he was continuously treated until July 2008 with setraline 
(ZOLOFT), a drug commonly used to treat depression.  The Veteran 
was scheduled to undergo psychiatric evaluation by VA in 
conjunction with this claim but he unfortunately failed to report 
for the examination.  Under the circumstances, the Board finds 
that the evidence does not sufficiently establish that the 
Veteran has been diagnosed with a chronic disorder manifested by 
depression.  Regardless, even if it did, the evidence 
preponderates against the Veteran's claim.  

The only competent evidence addressing whether any claimed 
depression is due to service, to include nonionizing radiation 
exposure, is the aforementioned April 2006 statement by his 
primary care physician Dr. Shah.  And, as previously discussed, 
this evidence lacks probative value because Dr. Shah does not 
demonstrate an awareness of the type of radiation exposure 
experienced by the Veteran during service, there is no 
contemporaneous evidence of treatment for depression by Dr. Shah, 
and the opinion is not accompanied by any type of rationale 
explaining what facts and medical principles, if any, were used 
to reach it.  See Nieves-Rodriguez, 22 Vet. App. at 304; Miller, 
11 Vet. App. at 348.  

Absent any competent evidence linking the Veteran's depression to 
service, the Board finds that service connection for depression 
cannot be granted.  In this regard, there is no competent 
evidence, nor any lay assertion, of psychiatric problems during 
service or many years after service, nor is there any probative 
evidence of an etiological relationship to service.  In reaching 
this conclusion, the benefit of the doubt doctrine was 
considered.  However, as a preponderance of the evidence is 
against this claim this doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	
ORDER

Entitlement to service connection for azoospermia claimed as due 
to non-ionizing radiation exposure is denied.

Entitlement to service connection for left eye loss of vision and 
right eye cataract claimed as due to non-ionizing radiation 
exposure is denied.

Entitlement to service connection for osteoporosis (also claimed 
as bone density loss) claimed as due to non-ionizing radiation 
exposure is denied.

Entitlement to service connection for residuals of bilateral 
total hip replacement claimed as due to non-ionizing radiation 
exposure is denied.

Entitlement to service connection for hypothyroidism claimed as 
due to non-ionizing radiation exposure is denied.

Entitlement to service connection for depression claimed as due 
to non-ionizing radiation exposure or service-connected 
disabilities is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


